   Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 1 of 8


Holt, Michael

From:                               William Amlong <wramlong@theamlongfirm.com>
Sent:                               Monday, April 29, 2019 1:55 PM
To:                                 Holt, Michael; 'Scott'; mrobertson@omm.com; tmorales@omm.com
Cc:                                 Kamlong@theamlongfirm.com; noel.c.pace.esq@gmail.com
Subject:                            RE: Expedited nature of motion



Scott—

Particularly given your uncertain status—i.e., whether you are pro se or are
still represented by Noel and me, although I am today renewing my motion
to withdraw based on conflict-of-interest grounds—I think that you should
not be filing either of those motions. If I were your counsel, which I still am
until the court allows us out, I would not file either of them.

Regards,

Bill

William R. Amlong, Esquire




500 Northeast Fourth Street, Fort Lauderdale, Fl 33301

Confidentiality Notice: This e-mail and/or any attachment to it contains, or may contain, privileged and confidential
information intended only for the use of the individual(s) named in the e-mail. If you are not the intended recipient, or the
person responsible for delivering it to the intended recipient, please permanently delete it from your computer system and
promptly notify me.




                                                              1
      Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 2 of 8

From: Holt, Michael [mailto:mholt@fisherphillips.com]
Sent: Monday, April 29, 2019 11:58 AM
To: Scott; wramlong@theamlongfirm.com; mrobertson@omm.com; tmorales@omm.com
Cc: Kamlong@theamlongfirm.com; noel.c.pace.esq@gmail.com
Subject: RE: Expedited nature of motion

There would be no basis for either of the motions mentioned below. These motions would be frivolous and American
would seek its costs and fees associated with opposing these motions if they are filed.




                Michael Holt
                Attorney at Law
                Fisher & Phillips LLP
                450 East Las Olas Boulevard | Suite 800 | Ft. Lauderdale, FL 33301
                mholt@fisherphillips.com | O: (954) 847-4709
                 vCard | Bio | Website On the Front Lines of Workplace Law℠

                This message may contain confidential and privileged information. If it has been sent to you in error, please
                reply to advise the sender of the error, then immediately delete this message.




From: Scott [mailto:aa737drvr@aol.com]
Sent: Monday, April 29, 2019 9:19 AM
To: wramlong@theamlongfirm.com; Holt, Michael <mholt@fisherphillips.com>; mrobertson@omm.com;
tmorales@omm.com
Cc: Kamlong@theamlongfirm.com; noel.c.pace.esq@gmail.com
Subject: Re: Expedited nature of motion

Mike

We have repeatedly requested the Corporate Security Report, time is of the essence. I am making a
good faith
request for American to produce the documentation otherwise we will file a Rule 37 motion for
discovery violation.
Please advise if you support such motion by close of business today.

Additionally we intend to file a motion to recuse Judge Otazo Reyes. Please advise if you support or
oppose a motion.

v/r

Scott Patterson




-----Original Message-----
From: William Amlong <wramlong@theamlongfirm.com>
To: 'Holt, Michael' <mholt@fisherphillips.com>; 'Mark Robertson' <mrobertson@omm.com>; 'Morales, Tristan'
                                                                           2
   Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 3 of 8
<tmorales@omm.com>
Cc: 'Karen Coolman Amlong' <Kamlong@theamlongfirm.com>; 'Noel Pace' <noel.c.pace.esq@gmail.com>; 'Scott'
<aa737drvr@aol.com>
Sent: Wed, Apr 24, 2019 6:50 pm
Subject: Expedited nature of motion

Mike, et al.—

I am going to file the motion this evening for all of the Amlong lawyers to
withdraw, and suggest that Noel Pace do the same thing, requesting an
expedited ruling. This is because Lt. Col. Patterson wishes to rile a Rule 59
motion by Friday’s deadline, and I am afraid that if the court has not
permitted us to cease being his counsel, the clerk may not let him file
it. Therefore, please communicate your positions to me as soon as
possible. Alternatively, I will simply explalin what I have included in this e-
mail.

Thanks,

Bill

William R. Amlong, Esquire




500 Northeast Fourth Street, Fort Lauderdale, Fl 33301
Confidentiality Notice: This e-mail and/or any attachment to it contains, or may contain, privileged and confidential
information intended only for the use of the individual(s) named in the e-mail. If you are not the intended recipient, or the
person responsible for delivering it to the intended recipient, please permanently delete it from your computer system and
promptly notify me.


From: William Amlong [mailto:wramlong@theamlongfirm.com]
Sent: Wednesday, April 24, 2019 5:50 PM
To: 'Holt, Michael'; 'Mark Robertson'; 'Morales, Tristan'
Cc: 'Karen Coolman Amlong'; 'Noel Pace'; 'Scott'
Subject: RE: Patterson

                                                              3
   Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 4 of 8


Mike, et al. –

I and my firm (along with, I believe, Noel Pace) have just been fired by our
client, making our withdrawal mandatory pursuant to the Florida Bar Rule of
Professional Conduct 4-1.16(a)(3) (and I am fairly certain pursuant to some
similar New Jersey rule as it applies to Noel). I was going to withdraw in
any case because there is a potential for conflict between Scott Patterson
and me concerning your sanctions motion. Karen will entering an
appearance to represent the firm and me. Please let me have your position
on this, since I would like to be out of this case before the expiration of the
Rule 59 deadline Friday or the deadline for an appeal Monday, of which
deadlines I have made Lt. Col. Patterson aware.

Although I understand that Lt. Col. Patterson has secured other counsel,
since I advised him at the time that I last moved to enlarge time that he
was going to have to get his own lawyer on the sanctions issue, but no one
has appeared as yet. Therefore, until that happens, I am including his e-
mail address if you need to contact him.

Regards,

Bill Amlong

William R. Amlong, Esquire




500 Northeast Fourth Street, Fort Lauderdale, Fl 33301
Confidentiality Notice: This e-mail and/or any attachment to it contains, or may contain, privileged and confidential
information intended only for the use of the individual(s) named in the e-mail. If you are not the intended recipient, or the
person responsible for delivering it to the intended recipient, please permanently delete it from your computer system and
promptly notify me.

                                                              4
   Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 5 of 8


From: Noel Pace [mailto:noel.c.pace.esq@gmail.com]
Sent: Wednesday, April 24, 2019 4:17 PM
To: William Amlong
Cc: Holt, Michael; Mark Robertson; Morales, Tristan; Karen Coolman Amlong
Subject: Re: Patterson

Michael and William, you are both correct, as this is a mistake that it says "unopposed." That will be corrected/amended. I
apologize. Sincerely, Noel Pace

On Wed, Apr 24, 2019 at 4:13 PM William Amlong <wramlong@theamlongfirm.com> wrote:

 Mr. Amlong did not instruct Mr. Pace to file the motion as “unopposed” –
 and, it does not appear that he has done so, since even though he has e-
 mailed it to both of us, it has not appeared in my ECF queue as yet, even
 though a 4:06 p.m. motion in another case is there. What I told him to do
 was to file it with your position stated.

 Bill Among

 William R. Amlong, Esquire




 500 Northeast Fourth Street, Fort Lauderdale, Fl 33301
 Confidentiality Notice: This e-mail and/or any attachment to it contains, or may contain, privileged and confidential
 information intended only for the use of the individual(s) named in the e-mail. If you are not the intended recipient, or the
 person responsible for delivering it to the intended recipient, please permanently delete it from your computer system
 and promptly notify me.


 From: Holt, Michael [mailto:mholt@fisherphillips.com]
 Sent: Wednesday, April 24, 2019 4:03 PM
 To: Noel Pace
 Cc: Mark Robertson; Morales, Tristan; wramlong@theamlongfirm.com; Karen Coolman Amlong
 Subject: RE: Patterson

 Mr. Pace,



                                                              5
  Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 6 of 8
It is misleading for you to title this motion “unopposed.” And I am disappointed to hear that Mr. Amlong would tell you
to file the motion without time for us to obtain our client’s position and that you would follow such obviously incorrect
advice. When you sought admission to this case, you agreed to comply with the rules in this District. This motion does
not do that.

As to your suggestion that somehow the timing of your appearance in this case excuses the litigation misconduct here, I
think we will have to disagree. I recall that you stood up and argued on behalf of Mr. Patterson at the hearing on the
motion for summary judgment. You have also been admitted to this case during the entire dispute regarding Dr.
Bercaw’s evaluation—which your side attempted to hide—and during the briefing of summary judgment motions,
motions in limine, and the Daubert motion regarding Dr. Caddy’s testimony. It thus appears that you have been
involved in the case at the relevant times.

If you insist on filing this motion prematurely before we have had a meaningful opportunity to meet and confer, please
do not suggest to the court that this motion is unopposed. Instead, you should advise the court that you refused to
allow us time to confer with our client and are rushing to file to prevent us from doing so.

Regards,



                 Michael Holt
                 Attorney at Law
                 Fisher & Phillips LLP
                 450 East Las Olas Boulevard | Suite 800 | Ft. Lauderdale, FL 33301
                 mholt@fisherphillips.com | O: (954) 847-4709
                  vCard | Bio | Website On the Front Lines of Workplace Law℠

                 This message may contain confidential and privileged information. If it has been sent to you in error, please
                 reply to advise the sender of the error, then immediately delete this message.




From: Noel Pace [mailto:noel.c.pace.esq@gmail.com]
Sent: Wednesday, April 24, 2019 3:55 PM
To: Holt, Michael <mholt@fisherphillips.com>
Cc: Mark Robertson <mrobertson@omm.com>; Morales, Tristan <tmorales@omm.com>;
wramlong@theamlongfirm.com; Karen Coolman Amlong <Kamlong@theamlongfirm.com>
Subject: Re: Patterson

Mr. Holt:

After receiving your response yesterday, I re-reviewed the Motion for Sanctions you have made and it is important to
point out that I was not admitted to the case until after Lt. Col. Patterson's deposition took place in March 2018, nor was I
involved with anything regarding the substance of your sanctions allegations regarding Dr. Bercaw back to 2016 or
otherwise. After conferring with Attorney William Amlong last night, where he stated I should file my withdraw today, and
since I have not heard back from you for 24-hours after we conferred, I filed my motion to withdraw. It is attached.

Sincerely,

Noel Pace

On Tue, Apr 23, 2019 at 5:06 PM Holt, Michael <mholt@fisherphillips.com> wrote:

                                                                          6
Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 7 of 8
Counsel,

We are still in the process of reviewing your request and will need time to raise this with our client. We note,
however, that there is a pending motion for sanctions against both Mr. Patterson and his lawyers in this case and we
would not want any potential agreement about this motion to be construed as some type of waiver or concession of
any type. It seems that we would need, at minimum, confirmation from Mr. Amlong that he and his firm will not argue
that you are the one to blame for the litigation misconduct and that Mr. Amlong and/or his firm would be responsible
if any monetary sanctions are to be imposed against any of the lawyers for Mr. Patterson.

Regards,

Mike



                 Michael Holt
                 Attorney at Law
                 Fisher & Phillips LLP
                 450 East Las Olas Boulevard | Suite 800 | Ft. Lauderdale, FL 33301
                 mholt@fisherphillips.com | O: (954) 847-4709
                  vCard | Bio | Website On the Front Lines of Workplace Law℠

                 This message may contain confidential and privileged information. If it has been sent to you in error, please
                 reply to advise the sender of the error, then immediately delete this message.




From: Noel Pace [mailto:noel.c.pace.esq@gmail.com]
Sent: Tuesday, April 23, 2019 1:05 PM
To: Holt, Michael <mholt@fisherphillips.com>; Mark Robertson <mrobertson@omm.com>; Morales, Tristan
<tmorales@omm.com>
Cc: wramlong@theamlongfirm.com; Karen Coolman Amlong <Kamlong@theamlongfirm.com>
Subject: Re: Patterson

Counselors:

I am withdrawing from the case. It has been a pleasure serving Lt. Col. Patterson. I will need to file this with the Court
by COB today. With that, and in accordance with Local Rule 7.1(A)(3), I am emailing this draft of the motion to you (the
Defendants' counsel) to ensure there are no objections. Please see attached and reply to this email to signify your
concurrence. Thank you.

Sincerely,

Noel Pace

On Thu, Mar 7, 2019 at 4:54 PM Holt, Michael <mholt@fisherphillips.com> wrote:
 Counsel,

 Please see the attached.

 Regards,

 Mike


                                                                         7
  Case 0:17-cv-60533-JEM Document 212-1 Entered on FLSD Docket 07/23/2019 Page 8 of 8


                  Michael Holt
                  Attorney at Law
                  Fisher & Phillips LLP
                  450 East Las Olas Boulevard | Suite 800 | Ft. Lauderdale, FL 33301
                  mholt@fisherphillips.com | O: (954) 847-4709
                   vCard | Bio | Website On the Front Lines of Workplace Law℠

                  This message may contain confidential and privileged information. If it has been sent to you in error, please
                  reply to advise the sender of the error, then immediately delete this message.




 --
 Noel Christian Pace, Esq., MBA, FACHE
 C: (305) 219-1191




--
Noel Christian Pace, Esq., MBA, FACHE
C: (305) 219-1191




--
Noel Christian Pace, Esq., MBA, FACHE
C: (305) 219-1191




                                                                        8
